DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 2016/0372665 A1).
	Takada discloses the following compound:

    PNG
    media_image1.png
    364
    375
    media_image1.png
    Greyscale

(page 4) such that X = O, n = 1, L1 = unsubstituted arylene group having 6 ring carbon atoms (phenylene), FR = Formula 2 as recited by the Applicant (with a = 0), m = 0, Ar1 = unsubstituted aryl group having 12 ring carbon atoms (phenanthryl), and q = 0 of Formula 1 as recited by the Applicant.  Takada discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    421
    618
    media_image2.png
    Greyscale

(Figure) comprising substrate (110), anode (120), hole-injecting layer (130), hole-transporting layer (140), light-emitting layer (150), hole-blocking layer ([0069]), electron-transporting layer (160), electron-injecting layer (170), and cathode (180); its inventive compounds comprising the hole-injecting and/or hole-transporting layers ([0025]).  .

5.	Claims 1, 2, 6, 7, 10-12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham (WO 2016/178544 A2).
	Ham discloses the following compound:

    PNG
    media_image3.png
    182
    140
    media_image3.png
    Greyscale

(page 12) such that X = O, n = 0, FR = Formula 2 as recited by the Applicant (with a = 0), m = 1, L2 = unsubstituted arylene group having 6 ring carbon atoms (phenylene), Ar1 = substituted aryl group having 6 ring carbon atoms (substituted phenyl), and q = 0 of Formula 1 as recited by the Applicant; alternatively, m = 0 and Ar1 = substituted aryl group having 12 ring carbon atoms (substituted biphenyl) of Formula 1 as recited by the Applicant.  Ham discloses the following organic electroluminescent (EL) device:

    PNG
    media_image4.png
    587
    437
    media_image4.png
    Greyscale

(Fig. 1) comprising substrate (11), anode (12), hole-injecting layer (13), hole-transporting layer (14), light-emitting auxiliary layer (15) (inherently hole-transporting), light-emitting layer (16), electron-transporting layer (17) (the lower half of which is inherently a hole-blocking layer as it is a site of electron acceptance), electron-injecting layer (18), and cathode (19); its inventive compounds comprise the light-emitting auxiliary layer (page 4 of the Machine Translation).  Notice that the upper half of the light-emitting auxiliary layer (inherently hole-transporting) comprising the above compound (which facilitates electron-blocking; page 2 of the Machine Translation) can be defined to be the electron-blocking layer.  
6.	Claims 1, 2, 8-12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miyake et al. (US 2016/0093810 A1).
	Miyake et al. discloses the following compound:

    PNG
    media_image5.png
    285
    319
    media_image5.png
    Greyscale

(page 6) such that X = O, m = n = 0, FR = Formula 2 as recited by the Applicant (with a = 0), Ar1 = unsubstituted heteroaryl group having 12 ring carbon atoms (dibenzofuranyl), and q = 0 of Formula 1 as recited by the Applicant.  Miyake et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image6.png
    342
    502
    media_image6.png
    Greyscale

(Fig. 1) comprising substrate (110), anode (1120), hole-injecting layer (130), hole-transporting layer (140), light-emitting layer (150), electron-transporting layer (160), electron-injecting layer (170), and cathode (180); the device further comprises a hole-blocking layer between the electron-transporting layer and the light-emitting layer ([0059]).  Miyake et al. discloses that its inventive compounds comprise the hole-transporting layer ([0039]).  Notice that the upper half of the hole-transporting layer (comprising the above compound) can be defined as an electron-blocking layer.

Allowable Subject Matter
7.	Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Miyake et al. (US 2016/0093810 A1), which discloses compounds of the following form:

    PNG
    media_image7.png
    185
    375
    media_image7.png
    Greyscale

([0008]) where Ar1 = aryl group ([0009]-[0010]).  An embodiment is disclosed:

    PNG
    media_image5.png
    285
    319
    media_image5.png
    Greyscale

(page 6).  However, it is the position of the Office that neither Miyake et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to the nitrogen.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.